 

Exhibit 10.16

 

[MAGNEGAS LETTERHEAD]

 

  December 26, 2015

 

Gentlemen:

 

We refer to that certain Agreement on Key Terms for Tri-Party Joint Venture
Implemented through a Limited Liability Company (“JV Term Sheet”), dated as of
March 20, 2015, between MagneGas Corporation, XX (Australia), and XX. All
capitalized terms not otherwise defined in this letter shall have the meaning
provided in the JV Term Sheet.

 

Whereas Section VIII of the JV Term Sheet provides that “if Verification is not
attained by 12/31/15, NewCo shall be terminated unless Members elect to extend
term by unanimous consent” and whereas the parties agree that it is their intent
to extend such date to December 31, 2016, then MagneGas Corporation hereby
agrees to extend the JV Term Sheet through December 31, 2016, to provide
additional time for formation of NewCo and Verification.  The JV Term Sheet is
hereby amended by substituting “12/31/16” for “12/31/15” in Section VIII, Item 1
thereof.

 

We further amend the JV Term Sheet by adding to section IX (“Philosophy, Policy,
Goals and Miscellaneous”) the following text:

 

·“In keeping with the foregoing goals and commitment to respect each other’s
technology and in order to ensure safety and other applicable regulatory
compliance, the parties hereby agree that in the event of any proposed
experimentation involving the JV Process technology, the party proposing such
experimentation will provide the other parties hereto a detailed description of
the contemplated work, included associated safety protocol. Any such proposal is
to be approved by a majority of the parties hereto before proceeding, and shall
be subject to continued reporting thereafter.”

 

All the parties agree that the JV Term Sheet will otherwise continue to govern
the relationship between the parties and will remain in full force and effect
through December 31, 2016, as amended by this letter.

 

Please sign indicate your agreement to this extension.

 

  Regards,       MAGNEGAS CORPORATION       By:           Title:         By:    
      Title:  

 

 

 

 

Agreed to this ___ day of _____, 2015   Agreed to this ___ day of _____, 2015  
    XX   XX       By:       By:           Title:     Title:  

 

 

 

